Citation Nr: 0837431	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to 
migraine headaches.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, in which an evaluation greater than 30 
percent for sinusitis was denied, and in which the claim for 
service connection for migraine headaches was reopened but 
service connection was ultimately denied.

The veteran testified before the undersigned Veterans Law 
Judge in February 2008.  A transcript of the hearing is 
associated with the claims file.

Before considering a claim that has previously been 
adjudicated, the Board must determine that new and material 
evidence was presented or secured for the claim, as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).  The issue has thus been recharacterized as 
presented on the first page of this decision.


FINDINGS OF FACT

1.  The service-connected sinusitis is manifested by near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus with purulent discharge 
after repeated surgeries.

2.  A February 2003 rating decision declined to reopen the 
previously denied claim for migraine headaches.  The veteran 
did not appeal this rating decision and that decision is now 
final.

3.  Evidence received since the February 2003 rating decision 
is cumulative and redundant and does not, by itself or in 
conjunction with evidence previously assembled, related to an 
unestablished fact necessary to substantiate the claim.  It 
does not therefore raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, and no 
greater, for sinusitis have been met.  38 U.S.C.A. § 1155 
(West 2002; 38 C.F.R. § 4.1 - 4.16, 4.97, Diagnostic Codes 
6511.

2.  Evidence received since the February 2003 rating decision 
is neither new nor material and the claim for service 
connection for migraine headaches is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Concerning the claim for an increased evaluation for 
sinusitis, the Board is granting the maximum schedular 
evaluation offered in the criteria for sinusitis.  In light 
of the favorable action taken herein, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Concerning the claim to reopen the previously denied claim 
for service connection for migraine headaches, the RO 
provided the appellant pre-adjudication notice by a letter 
dated in April 2005. However, this letter did not contain an 
explanation of the reasons the veteran's claim had been 
previously denied and what information and evidence was 
required to reopen it.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In the April 2005 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claim, any medical evidence of current disabilities.

The September 2005 rating decision and January 2007 statement 
of the case explained the reasons his claim was denied, 
provided the appellant with the relevant regulations for his 
service connection claim, including those governing VA's 
notice and assistance duties, as well as an explanation of 
the reason for the prior denial of the claim.  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to reopen his previously denied claim for 
service connection for migraine headaches and to prevail in 
the claim for service connection, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, supra.

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran VA 
examinations, and afforded the appellant the opportunity to 
testify before the Board, which he did do.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection for ethmoid and frontal left sinusitis was 
granted in an October 1974 rating decision, and evaluated as 
noncompensable, effective in July 1974.  In a May 1976 rating 
decision, the evaluation was increased to 10 percent, 
effective in April 1976.  A May 1978 rating decision reduced 
the evaluation to noncompensable, effective in August 1978.  
The veteran appealed the evaluation assigned and, in June 
1979, a Board decision denied an evaluation greater than zero 
percent for ethmoid and frontal left sinusitis.  In March 
1981, a rating decision granted an evaluation of 10 percent, 
effective in September 1980.  In May 1991, the case again 
came before the Board, where an evaluation greater than 10 
percent for left ethmoid and frontal sinusitis was denied.  A 
September 1999 rating decision granted a 30 percent 
evaluation for ethmoid and frontal sinusitis, effective in 
December 1998.  The 30 percent evaluation has been confirmed 
and continued to the present.

The 30 percent evaluation currently assigned the veteran's 
sinusitis was assigned under Diagnostic 6511.  Under 
38 C.F.R. § 4.97, Schedule of Ratings for Respiratory System, 
Diagnostic Codes 6510 through 6514 are evaluated under a 
General Rating Formula for Sinusitis.  A 30 percent 
evaluation contemplates three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes pr year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation contemplates sinusitis following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.

Note(1) following the General Rating Formula stipulates that 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

The veteran has stated that he experiences constant, daily 
symptoms of his sinusitis, including headaches.  In a hearing 
before the local RO hearing officer in November 2006, the 
veteran and his representative testified that the veteran has 
undergone at least four surgeries since his discharge from 
active service in 1972, the most recent being in 2006.  He 
testified that he has a standing order for antibiotics, and 
that he has been prescribed Imitrex for his migraines.  In 
February 2008, he testified before the undersigned Veterans 
Law Judge that his symptoms have not improved, and that he 
receives private treatment for his condition.

The medical evidence supports the veteran's testimony.  A 
statement proffered in September 2006 by the veteran's 
private treating physician describes the veteran's condition 
as chronic recurrent sinusitis which results in almost daily 
incapacitating migraine headaches.  The physician noted he 
had treated the veteran for 14 years.  A statement from the 
same physician dated in September 2001 again describes 
chronic sinusitis and headaches as the veteran's first and 
main complaint when he began treatment in 1993.  Private and 
VA treatment records document complaints of and treatment for 
chronic maxillary sinusitis with headaches, and chronic 
maxillary sinusitis with frontal pain, constant maxillary 
sinus pain, and colored postnasal drainage from as early as 
1998.  

VA and private medical evidence thus demonstrates that the 
veteran's chronic ethmoid sinusitis is characterized by a 
medical history of no less than four surgeries, and current 
findings of near constant sinusitis with headaches, pain, 
tenderness of the affected sinus and purulent discharge.  The 
criteria for a 50 percent evaluation is thus met.

This is the highest evaluation that may be afforded for 
sinusitis under the schedular criteria.

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered; 
however, the medical evidence does not support staged 
evaluations in the present case.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service. The veteran testified in 
November 2006 that he was awarded disability benefits from 
the Social Security Administration (SSA) based on his 
diagnosis of sinusitis.  SSA records show that the veteran 
was found to be disabled in 1989 due to a secondary diagnosis 
of sinusitis.  However, SSA decisions in 1992 and 2000 showed 
that the veteran was found to be disabled based on primary 
and secondary diagnoses of acquired neuropsychiatric 
disorders and not sinusitis.  And, while the medical evidence 
demonstrates that the veteran's disability due to his 
sinusitis warrants a 50 percent evaluation, the record does 
not show that he requires frequent hospitalization, or that 
he has experienced marked interference with employment due 
solely to his service-connected sinusitis.  Thus, the 
disability picture attributable to the veteran's chronic 
sinusitis is not exceptional or unusual as to render 
impractical the application of the regular schedular criteria 
and there is therefore no basis to refer this case for 
consideration of an extraschedular rating for the service-
connected sinusitis.

III.  New and Material

In a February 2003 rating decision, the RO declined to reopen 
the previously denied claim for migraine headaches.  The 
decision was predicated on previous denials for service 
connection for a headache disorder-both directly linked to 
active service and as secondary to the service-connected 
sinusitis.  Decisions rendered in May 1990 and September 1999 
denied service connection for headaches because the diagnosed 
headache disorder was etiologically found to be part of the 
veteran's service-connected sinusitis.  Therefore, separate 
service-connection could not be warranted therefor.  A 
November 2001 rating decision found that the medical evidence 
did not show the veteran had been diagnosed with such a 
disability.

The February 2003 rating decision was based on a finding that 
the veteran's diagnosed migraine headaches were not found to 
be the result of his active service.  

The RO gave notice of the February 2003 rating decision in a 
February 2003 letter.  The veteran did not appeal this 
decision and it is now final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the February 2003 rating decision 
includes the statement of the veteran's private treating 
physician, dated in September 2006, diagnosing the veteran 
with migraine headaches as the result of his chronic 
recurrent sinusitis.  On this basis, the RO reopened the 
claim in the January 2007 statement of the case, but denied 
separate service connection for migraine headaches, because 
the headaches were found to be manifestations of the chronic 
sinusitis.

As above noted, private medical evidence reveals treatment of 
sinusitis with headaches from 1993 forward.  The September 
2006 private medical opinion described the chronic, recurrent 
sinusitis as leading to almost daily incapacitating migraine 
headaches.  Other evidence submitted since February 2003, 
including the May 2005 VA examination report, SSA records 
received in January 2007, and VA treatment records documents 
complaints of headaches, but describes them as a 
manifestation of, or as occurring in concert with, the 
sinusitis.  

The veteran has consistently argued that his headaches are a 
manifestation of his sinusitis.  At his February 2008 
hearing, he and his representative specifically testified 
that he was not claiming a disorder separate and apart from 
the headache disorder he feels is associated with his 
sinusitis.

In summary, the medical and lay evidence submitted since the 
February 2003 rating decision is cumulative and duplicative 
of that evidence of record at the time of the previous, 
February 2003 decision in that it tends to show that the 
veteran does exhibit headaches but that the headaches are 
part and parcel of the service-connected sinusitis.  As such, 
it cannot raise a reasonable possibility of substantiating 
the claim for service connection for migraine headaches and 
does not constitute new and material evidence to reopen the 
claim.

Even if the evidence submitted since February 2003 was new 
and material and could be used to reopen the previously 
denied claim, service-connection for migraine headaches as a 
separate, compensable disorder would be impermissible 
pyramiding under the schedular criteria.  See 38 C.F.R. 
§ 4.14.  

New and material evidence has not been received to reopen the 
previously denied claim; there is no doubt to be resolved; 
and reopening the claim is not warranted.


ORDER

An evaluation of 50 percent is granted for chronic ethmoid 
and frontal sinusitis with headaches, subject to the laws and 
regulations governing the award of monetary benefits.

The claim to reopen the previously denied claim for service 
connection for migraine headaches is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


